    Case 2:12-cv-00859-LMA-MBN Document 1397 Filed 01/27/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA


LASHAWN JONES, ET AL.                                         CIVIL ACTION

VERSUS                                                        NUMBER: 12-0859

MARLIN N. GUSMAN, ET AL.                                      SECTION: “I”(5)

                       ORDER SCHEDULING STATUS CONFERENCE

       A status conference to discuss the status of Phase III in the above matter is hereby

SCHEDULED for February 3, 2021 at 11:00 a.m. It is ordered that Gerry Hebert, John Souza,

Vince Smith, and Ramsey Green participate in the conference. A Zoom for Government link

will be circulated to counsel of record via email.

       New Orleans, Louisiana, this 27th day of         January      , 2021.




                                                          MICHAEL B. NORTH
                                                     UNITED STATES MAGISTRATE JUDGE
